DETAILED ACTION
This is the Office action based on the 16918359 application filed July 1, 2020, and in response to applicant’s argument/remark filed on May 11, 2022.  Claims 3-6 and 9-17 are currently pending and have been considered below.  Applicant’s cancellation of claims 1-2 and 7-8 acknowledged.  Claim 16 withdrawn from consideration.
 	
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 3 rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. Examiner is unable to find support for the limitation “supplying a first process gas into the process chamber, the first process gas containing a fluorocarbon gas and a second noble gas; forming a plasma from the first process gas in the process chamber, thereby causing the multilayered film to be etched to a first depth at which a first undercoat layer among the undercoat layers is located; after causing the multilayered film to be etched, changing the second noble gas to a first noble gas to supply a second process gas into the process chamber, the second process gas containing the fluorocarbon gas and the first noble gas; and forming a plasma from the second process gas in the process chamber, thereby causing the multilayered film to be etched to a second depth at which a second undercoat layer among the undercoat layers is located” (emphasis added) in the specification.           Although the specification teaches “by switching a noble gas from a heavy noble gas to a light noble gas, low dissociation precursors in the plasma decrease and high dissociation precursors in the plasma increase” ([0052]) and “by controlling a ratio between Ar gas and He gas in the noble gas in accordance with etching depth (depth of a hole or a recess to be etched), the etching rate of the silicon oxide layer 140 and selectivity with respect to the tungsten layer 130 and the mask layer 100 can be balanced.  Alternatively, etching may be performed by repeating a step of using, as the noble gas, only Ar gas or a mixed gas in which a ratio of He gas to Ar gas is a first ratio, and a step of using, as the noble gas, only He gas or a mixed gas in which a ratio of He gas to Ar gas is a second ratio higher than the first ratio, at least once” ([0072-0073]),  it does not disclose changing a second noble gas to a first noble gas after etching a multilayered film to a first depth at which a first undercoat layer among the undercoat layers is located.        It is noted that although the specification discloses using a plasma containing He gas to improve the etching selectivity of silicon oxide with respect to a tungsten when etching a silicon oxide/tungsten stack so that the etching stops at the tungsten layer, it does not disclose changing He gas to a second noble gas when the etching reaches the tungsten layer.  Although the original claim 3 recites using a mixed gas comprising a first noble gas and a second noble gas, wherein the gas ratio of the first noble gas and the second noble gas may be controlled, it does not disclose changing the first noble gas to the second noble gas when the etching reaches an undercoat layer.  See MPEP, 2173.05i.  For the purpose of examining it will be assumed that there is support for the above limitation.  
Claims 4-6, 9-15 and 17 rejected under 35 U.S.C. 112(a) because they are directly or indirectly dependent on claim 3.
Response to Arguments
 Applicant's arguments filed May 11, 2022 have been fully considered as follows:--Regarding Applicant’s argument that the previously cited prior arts do not teach the amended feature, Applicant's argument is persuasive.  However, it is noted that the amended features do not have support in the specification, as explained above.
Conclusion
 THIS ACTION IS MADE FINAL.  See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
         A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS PHAM whose telephone number is (571)270-7670.  The examiner can normally be reached on MTWThF10to7 EST.
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on (571)272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
         Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS T PHAM/Primary Examiner, Art Unit 1713